Exhibit Dated 18 September 2008 STAR BULK CARRIERS CORP. as Borrower STAR BETA LLC STAR OMICRON LLC and LAMDA LLC as Owners - and - THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders - and - PIRAEUS BANK A.E. as Agent and as Security Trustee - and - PIRAEUS BANK A.E. and HSH NORDBANK as Swap Banks AMENDING AND RESTATING AGREEMENT relating to a loan facility of (originally) the aggregate of US$170,000,000 of which the current outstandings aggregate US$81,000,000 Watson, Farley & Williams Piraeus INDEX ClausePage 1 INTERPRETATION 1 2 AGREEMENT OF ALL PARTIES TO THE AMENDMENT OF THE LOAN AGREEMENT 2 3 CONDITIONS PRECEDENT 2 4 REPRESENTATIONS AND WARRANTIES 2 5 AMENDMENT OF LOAN AGREEMENT 3 6 FURTHER ASSURANCES 3 7 FEES AND EXPENSES 4 8 NOTICES 4 9 SUPPLEMENTAL 4 10 LAW AND JURISDICTION 5 SCHEDULE 1LENDERS 6 SCHEDULE 2 DOCUMENTS AND EVIDENCE REQUIRED AS CONDITIONS PRECEDENT (REFERRED TO IN CLAUSE 3.2) 7 APPENDIX 1FORM OF AMENDED AND RESTATED LOAN AGREEMENT MARKED TO INDICATE AMENDMENTS TO THE LOAN AGREEMENT 10 THIS AGREEMENT is made on 18 September 2008 BETWEEN (1) STAR BULK CARRIERS CORP., a corporation incorporated in the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (including its successors) as Borrower; (2) STAR BETA, STAR OMICRON and LAMDA LLC, each a limited liability company formed in the Republic of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, MH96960, Marshall Islands (each an “Collateral Owner” and, together, the “Collateral Owners”); (3) THE BANKS AND FINANCIAL INSTITUTIONS listed in the Schedule, as Lenders; (4) PIRAEUS BANK A.E. acting through its office at 47-49 Akti Miaouli, Piraeus, Greece, as Agent, First Swap Bank and Security Trustee; and (5) HSH NORDBANK AG acting through its office at Martensdamm 6, D-24103 Kiel, Federal Republic of Germany as Second Swap Bank. BACKGROUND (A) By a loan agreement originally made on 14 April 2008 (as amended and supplemented by a supplemental letter dated 17 April 2008, together, the “Loan Agreement”) made between (i) the Borrower as borrower, (ii) the banks and financial institutions listed in Schedule 1 thereto (the “Original Lenders”) and (iii) Piraeus Bank A.E. as agent, swap bank and security trustee (in such capacity the “Security Trustee”), the Original Lenders made available to the Borrower a loan facility of (originally) up to $170,000,000. (B) HSH Nordbank AG has agreed to take a Commitment of US$75,000,000 subject to the following conditions: (i) the amount of the Loan be reduced to the lesser of (1) US$150,000,000 (including the amount outstanding by way of principal under the Loan Agreement on the date of this Agreement, being US$81,000,000) and (2) 60 per cent of the market value (determined in accordance with Clause 15.4 of the Loan Agreement) of the “STAR BETA”, “STAR OMICRON” and “STAR SINFONIA”; and (ii) certain provisions of the Loan Agreement be amended and/or varied. (C) This Agreement sets out the terms and conditions on which HSH Nordbank AG agrees, with effect on and from the Effective Date, to take a Commitment of US$75,000,000 and to the consequential amendments of the Loan Agreement and the Finance Documents in connection with those matter. IT
